Citation Nr: 0841012	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-38 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Whether the minor child, D., may be recognized as the 
adopted child of the veteran for purposes of additional 
dependency benefits.

2.  Whether an overpayment of $1,446 in additional dependency 
benefits for D. as the adopted child of the veteran was 
properly created.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, in which D. was removed as the child of the 
veteran from the appellant's award of VA death benefits and 
ceased to be recognized as the adopted child of the veteran.  
The appellant testified before the undersigned at a personal 
hearing in March 2007.

The appellant has withdrawn representation in this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The minor child, D., is the natural granddaughter and 
adopted child of the appellant.

2.  The veteran died in August 1999.

3.  The appellant adopted D. in May 2004, more than two years 
after the veteran's death.  

4.  In December 2004, the RO removed D. as the adopted child 
of the veteran from the appellant's VA death benefits award 
as of June 1, 2004, the effective date of the award action.  


CONCLUSIONS OF LAW

1.  The criteria for recognition of D. as the veteran's child 
for VA benefit purposes have not been met.  38 U.S.C.A. §§ 
101(4), 1311(b), (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.57, 
3.210 (2008).

2.  An overpayment of $1,446 in additional dependency 
benefits for D. as the adopted child of the veteran was 
properly created.  38 U.S.C.A. §§ 101(4), 1311(b), (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.57, 3.210 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on 
interpretation of the law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with the VCAA is not required if additional evidence could 
not possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

In this case, the claim must be denied as the child in 
question was not adopted within the requisite time period.  
There is no dispute as to when the adoption occurred.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought).  As such, no further action is required 
pursuant to the VCAA.  


Child Recognition

In June 1968, the appellant and her former husband, J.M. 
divorced.  Their divorce papers indicated that they were the 
parents of two children, including a daughter, K.M.

The appellant and the veteran were first married in April 
1976 and later divorced, and then subsequently remarried in 
June 1988, divorced in February 1993, and remarried again in 
October 1998.  

In November 1996, K.M. gave birth to D., the child at issue 
in this case.  

The veteran died in August 1999.

In October 2001, the appellant was awarded VA death benefits.  

In May 2002, paperwork entitled "Order of Dependency 
Shelter/Review Hearing" indicated that the child's natural 
mother would have supervised visitation.  A March 2003 
document showed that the appellant was the child's custodian.  

In November 2003, K.M.'s parental rights, as well as the 
parental rights of D.'s father, were terminated.  D. was 
placed in the permanent care and control, pending adoption, 
of an adoption intermediary, S.D.F., Esquire, in the State of 
Florida.  

In May 2004, the appellant adopted D. in the State of Maine.  
Her last name was changed to reflect the adoption.  In July 
2004, S.D.F., Esquire, consented to the adoption of the child 
by the appellant and the veteran (noted to be deceased).  

In June 2004, a letter was received from D.'s godfather who 
stated that the appellant and the veteran had spoken to him 
about their interest in adopting D. from the time she was 
born until the time that the veteran died.  This person 
indicated that the veteran wanted to adopt the child.  

The appellant contacted VA to have D. added to her award of 
VA benefits (she was receiving service-connected death 
benefits).  VA added the child effective June 1, 2004.  
However, in October 2004, the appellant was contacted and 
informed that VA proposed to remove the child because she was 
erroneously added to her award.  This action was undertaken 
in December 2004.  This retroactive termination of D. as the 
adopted child of the veteran resulted in the creation of an 
overpayment in the amount of $1,446.  

The appellant disagreed with this action to remove D. as the 
adopted child of the veteran from her benefits and stated 
that the child had always lived with her and the veteran 
since they brought her home from the hospital.  She indicated 
that the veteran had wanted them to adopt the child before he 
died.  However, she did not dispute that the child was not 
adopted until May 2004.  Rather, she provided reasons why the 
adoption did not take place until that time.  

VA death pension benefits may be paid to a surviving child of 
a wartime veteran who died as a result of a nonservice-
connected disease of injury.  Basic entitlement exists if the 
veteran served in the active military, naval or air service 
for 90 days or more during a period of war; the veteran was 
at the time of death receiving or entitled to receive 
compensation or retired pay for a service-connected 
disability based on wartime service; and the surviving child 
meets certain net and income requirements.  38 C.F.R. § 
3.3(b).

Pursuant to 38 C.F.R. § 3.57, except as provided in 
paragraphs (a)(2) and (3) of this section, the term "child 
of the veteran" means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) Who is 
under the age of 18 years; or (ii) Who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) Who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an educational institution approved by the 
Department of Veterans Affairs.  See also 38 U.S.C.A. §§ 
101(4)(A), 104(a))

A child may be deemed the "child" of the veteran if he or 
she is the stepchild.  The term means a legitimate or an 
illegitimate child of the veteran's spouse.  A child of a 
surviving spouse whose marriage to  the veteran is deemed 
valid under the provisions of Sec. 3.52, and who otherwise 
meets the requirements of this section is included.  38 
C.F.R. § 3.57 (b).

A child may be deemed the "child" of the veteran if he or 
she is the adopted child.  Except as provided in paragraph 
(e) of this section, the term means a child adopted pursuant 
to a final decree of adoption, a child adopted pursuant to an 
unrescinded interlocutory decree of adoption while remaining 
in the custody of the adopting parent (or parents) during the 
interlocutory period, and a child who has been placed for 
adoption under an agreement entered into by the adopting 
parent (or parents) with any agency authorized under law to 
so act, unless and until such agreement is terminated, while 
the child remains in the custody of the adopting parent (or 
parents) during the period of placement for adoption under 
such agreement.  The term includes, as of the date of death 
of a veteran, such a child who: (1) Was living in the 
veteran's household at the time of the veteran's death, and 
(2) Was adopted by the veteran's spouse under a decree issued 
within 2 years after August 25, 1959, or the veteran's death 
whichever is later, and (3) Was not receiving from an 
individual other than the veteran or the veteran's spouse, or 
from a welfare organization which furnishes services or 
assistance for children, recurring contributions of 
sufficient size to constitute the major portion of the 
child's support.  See 38 C.F.R. § 3.57 (c); see also 38 
U.S.C.A. 101(4)).

Pursuant to 38 C.F.R. § 3.204 (a)(1), except as provided in 
paragraph (a)(2) of this section, VA will accept, for the 
purpose of determining entitlement to benefits under laws 
administered by VA, the statement of a claimant as proof of 
marriage, dissolution of a marriage, birth of a child, or 
death of a dependent, provided that the statement contains: 
the date (month and year) and place of the event; the full 
name and relationship of the other person to the claimant; 
and, where the claimant's dependent child does not reside 
with the claimant, the name and address of the person who has 
custody of the child.  In addition, a claimant must provide 
the social security number of any dependent on whose behalf 
he or she is seeking benefits.

Pursuant to 38 C.F.R. § 3.204 (a)(2), VA shall require the 
types of evidence indicated in Sections 3.205 through 3.211 
where: the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or, there is a reasonable indication, in 
the claimant's statement or otherwise, of fraud or 
misrepresentation of the relationship in question.

Pursuant to 38 C.F.R. § 3.204 (a)(1)(b), the classes of 
evidence to be furnished for the purpose of establishing 
marriage, dissolution of marriage, age, relationship, or 
death, if required under the provisions of paragraph (a)(2), 
are indicated in Sections 3.205 through 3.211 in the order of 
preference.  Failure to furnish the higher class, however, 
does not preclude the acceptance of a lower class if the 
evidence furnished is sufficient to prove the point involved.

Pursuant to 38 C.F.R. § 3.204 (a)(1)(c), photocopies of 
documents necessary to establish birth, death, marriage or 
relationship under the provisions of Sections 3.205 through 
3.215 of this part are acceptable as evidence if the 
Department of Veterans Affairs is satisfied that the copies 
are genuine and free from alteration.  Otherwise, VA may 
request a copy of the document certified over the signature 
and official seal of the person having custody of such 
record.

Pursuant to 38 C.F.R. § 3.209, age or relationship is 
established by one of the following types of evidence.  If 
the evidence submitted for proof of age or relationship 
indicates a difference in the name of the person as shown by 
other records, the discrepancy is to be reconciled by an 
affidavit or certified statement identifying the person 
having the changed name as the person whose name appears in 
the evidence of age or relationship.  

(a) A copy or abstract of the public record of birth. 
Such a record established more than 4 years after the 
birth will be accepted as proof of age or relationship 
if, it is not inconsistent with material of record with 
the Department of Veterans Affairs, or if it shows on 
its face that it is based upon evidence which would be 
acceptable under this section.

(b) A copy of the church record of baptism.  Such a 
record of baptism performed more than 4 years after 
birth will not be accepted as proof of age or 
relationship unless it is consistent with material of 
record with the Department of Veterans Affairs, which 
will include at least one reference to age or 
relationship made at a time when such reference was not 
essential to establishing entitlement to the benefit 
claimed.

(c) Official report from the service department as to 
birth which occurred while the veteran was in service.

(d) Affidavit or a certified statement of the physician 
or midwife  in attendance at birth.

(e) Copy of Bible or other family record certified to by 
a notary public or other officer with authority to 
administer oaths, who should state in what year the 
Bible or other book in which the record appears was 
printed, whether the record bears any erasures or other 
marks of alteration, and whether from the appearance of 
the writing he or she believes the entries to have been 
made at the time purported.

(f) Affidavits or certified statements of two or more 
persons, preferably disinterested, who will state their 
ages, showing the name, date, and place of birth of the 
person whose age or relationship is being established, 
and that to their own knowledge such person is the child 
of such parents (naming the parents) and stating the 
source of their knowledge.

(g) Other evidence which is adequate to establish the 
facts in issue, including census records, original 
baptismal records, hospital records, insurance policies, 
school, employment, immigration, or naturalization 
records.

Pursuant to 38 C.F.R. § 3.210(a), where it is necessary to 
determine the legitimacy of a child, evidence will be 
required to establish the legality of the marriage of the 
mother of the child to the veteran or to show that the child 
is otherwise legitimate by State laws together with evidence 
of birth as outlined in Sec. 3.209. Where the legitimacy of a 
child is not a factor, evidence to establish legitimacy will 
not be required provided that evidence is on file which meets 
the requirements of paragraph (b) of this section sufficient 
to warrant recognition of the relationship of the child 
without regard to legitimacy.

38 C.F.R. § 3.210(b), as to the mother of an illegitimate 
child, proof of birth is all that is required. As to the 
father, the sufficiency of evidence will be determined in 
accordance with the facts in the individual case. Proof of 
such relationship will consist of: (1) An acknowledgment in 
writing signed by him; or (2) Evidence that he has been 
identified as the child's father by a  judicial decree 
ordering him to contribute to the child's support or for 
other purposes; or (3) Any other secondary evidence which 
reasonably supports a finding of relationship, as determined 
by an official authorized to approve such findings, such as: 
(i) A copy of the public record of birth or church record of  
baptism, showing that the veteran was the informant and was 
named as  parent of the child; or (ii) Statements of persons 
who know that the veteran accepted the  child as his; or 
(iii) Information obtained from service department or public  
records, such as school or welfare agencies, which shows that 
with his  knowledge the veteran was named as the father of 
the child.

38 C.F.R. § 3.210 (c), except as provided in paragraph (c)(1) 
of this section evidence of relationship will include a copy 
of the decree of adoption or a copy of the adoptive placement 
agreement and such other evidence as may be necessary. (1) In 
jurisdictions where petition must be made to the court for 
release of adoption documents or information, or where 
release of such documents or information is prohibited, the 
following may be accepted to establish the fact of adoption: 
(i) As to a child adopted into the veteran's family, a copy 
of the  child's revised birth certificate. (ii) As to a child 
adopted out of the veteran's family, a statement over the 
signature of the judge or the clerk of the court setting 
forth the child's former name and the date of adoption, or a 
certified statement by the veteran, the veteran's surviving 
spouse, apportionee, or their fiduciaries setting forth the 
child's former name, date of birth, and the date and fact of 
adoption together with evidence indicating that the child's 
original public record of birth has been removed from such 
records. Where application is made for an apportionment under 
Sec. 3.458(d) on behalf of a child adopted out of the 
veteran's family, the evidence must be sufficient to 
establish the veteran as the natural parent of the child.  
(2) As to a child adopted by the veteran's surviving spouse 
after the veteran's death, the statement of the adoptive 
parent or custodian of the child will be accepted in absence 
of information to the contrary, to show that the child was a 
member of the veteran's household at the date of the 
veteran's death and that recurring contributions were not 
being received for the child's maintenance sufficient to 
provide for the major portion of the child's support, from 
any person other than the veteran or surviving spouse or from 
any public or private welfare organization which furnished 
services  or assistance to children.

38 C.F.R. § 3.210(d), evidence of relationship of a stepchild 
will consist of proof of birth as outlined in Sec. 3.209, 
evidence of the marriage of the veteran to the natural parent 
of the child, and evidence that the child is a member of the 
veteran's household or was a member of the veteran's 
household at the date of the veteran's death.

In this case, there is no dispute that the child was not 
adopted prior to the veteran's death in 1999.  The child was 
adopted by the appellant in May 2004.  VA provides death 
benefits in certain circumstances where a child is adopted 
into the veteran's family after his death.  However, certain 
criteria must be met.  Specifically, the child must have been 
living in the veteran's household at the time of the 
veteran's death; adopted by the veteran's spouse under a 
decree issued within 2 years after August 25, 1959, or the 
veteran's death whichever is later; and must not have been 
receiving from an individual other than the veteran or the 
veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurring 
contributions of sufficient size to constitute the major 
portion of the child's support.  

In this case, it is undisputed that there was no adoption 
prior to 2004.  The appellant has provided written and oral 
statements regarding why the child was unable to be adopted 
prior to her date of adoption.  The Board notes, however, 
that VA law and regulations do not provide any exceptions to 
that two year time limitation regardless of whether the other 
criteria for recognition are met.  As such, regardless of any 
reason for the prolonged period between the veteran's death 
and the date of the adoption, no exception will be made.  
Further, even if the child were to be found to be the "child 
of the veteran" by any other Government agency, VA is not 
bound by the findings made by other agencies.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  

Accordingly, the criteria for recognition of D. as the 
veteran's child for VA benefit purposes have not been met 
and, thus, the claim must be denied.   

The Board notes that since the retroactive removal of D. was 
warranted as she may not be recognized as the veteran's child 
for VA benefit purposes, the creation of the overpayment of 
$1,446 in additional dependency benefits for D. as the 
adopted child of the veteran was proper.  Therefore, to the 
extent that the appellant contends that this action should 
not have been undertaken, the Board finds otherwise and her 
appeal as to that matter is also denied.  


ORDER

The minor child, D. may not be recognized as the adopted 
child of the veteran for purposes of VA benefits, and the 
appeal as to this issue is denied.  

The overpayment of $1,446 in additional dependency benefits 
for D. as the adopted child of the veteran was properly 
created, and the appeal as to this issue is denied.    



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


